Exhibit 10.01

 [image_027.jpg]

 

August 20, 2015

 

Stein Revelsby

Chief Executive Officer

Anoto AB

 

Re: Extension of Term of TLA

 

Dear Mr. Revelsby:

 

LeapFrog Enterprises, Inc. (“LeapFrog”), on the one hand, and Anoto AB and Anoto
Group AB (“Anoto”) on the other hand, are parties to a Technology License
Agreement dated January 25, 2004, as subsequently amended by written agreement
(the “TLA”).

 

Pursuant to recent discussions, LeapFrog and Anoto agree that the Set Term of
the TLA is hereby extended to December 31, 2023. For the avoidance of doubt,
LeapFrog may continue to make use of the remaining balance of pre-paid royalties
during this extension of the term.

 

Please indicate your agreement to the foregoing by returning a countersigned
copy this letter to LeapFrog.

 

Sincerely,

 

/s/ John Barbour

 

John Barbour

Chief Executive Officer

LeapFrog Enterprises, Inc.

 

 

Accepted and agreed:   Accepted and agreed: Anoto AB   Anoto Group AB          
By:   /s/ Stein Revelsby   By:   /s/ Stein Revelsby           Name:   Stein
Revelsby   Name: Stein Revelsby           Title: CEO   Title:  CEO

 



Phone | 510.420.5000

 

6401 Hollis Street, Suite 100

Emeryville, CA 94608-1070

 



 

 